Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Helen Mao (attorney) on 06/28/2022.

The application has been amended as follows: 
1. (currently amended) A method for a user equipment (UE), comprising:
establishing, by the UE, a sidelink (SL) connection with a receiving UE in a wireless network; 
performing SL measurements on the sidelink to obtain an SL channel state information (CSI) information including channel quality indicator (CQI) and/or ranking indicator (RI); 
generating a first SL CSI report based on the SL CSI information using a MAC control element (CE), wherein the first CSI report is transmitted or retransmitted 
cancelling one or more pending SL CSI report transmission when a latency bound associated to the 

5. (currently amended) A method for a user equipment (UE), comprising:
establishing, by the UE, a sidelink (SL) connection with a receiving UE in a wireless network; 
performing SL measurements on the sidelink to obtain an SL channel state information (CSI) information including channel quality indicator (CQI) and/or ranking indicator (RI); 
generating a first SL CSI report based on the SL CSI information using a MAC control element (CE), wherein the first SL CSI report is transmitted or retransmitted 
performing an SL CSI report restriction process at a MAC layer such that the receiving UE receives up-to-date CSI report, wherein the SL CSI report restriction process prohibits resending of the first SL CSI report by the MAC layer of the UE.

9. (currently amended) The method of claim 5, wherein the SL CSI report restriction process involves: prohibiting a hybrid automatically retransmission request (HARQ) process for the first SL CSI report performed by the MAC layer of the UE.

13. (currently amended) A user equipment (UE), comprising:
a transceiver that transmits and receives radio frequency (RF) signal in a wireless network;
a sidelink (SL) connection circuit that establishes an SL connection with a receiving UE in the wireless network; 
a measurement circuit that performs SL measurements on the sidelink to obtain an SL channel state information (CSI) information including channel quality indicator (CQI) and/or ranking indicator (RI); 
a CSI report circuit that generates a first SL CSI report based on the SL CSI information using a MAC control element (CE), wherein the first SL CSI report is transmitted or retransmitted 
a restriction circuit that performs an SL CSI report restriction process at a MAC layer such that the receiving UE receives up-to-date CSI report, wherein the SL CSI report restriction process prohibits resending of the first SL CSI report by the MAC layer of the UE. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472